Exhibit 10.1

Execution Version

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made this 16th day of February,
2010, by Chesapeake Lodging, L.P., a Delaware limited partnership (the
“Company”), and Chesapeake Lodging Trust, a Maryland real estate investment
trust (the “REIT”), each with its principal place of business at 710 Route 46
East, Suite 206, Fairfield, NJ 07004, and Graham J. Wootten, residing at the
address on file with the REIT (the “Executive”).

WHEREAS, the REIT is the general partner of the Company; and

WHEREAS, the parties desire to enter into this agreement to reflect the
Executive’s executive capacities in the REIT’s business and to provide for the
Company’s and the REIT’s employment of the Executive; and

WHEREAS, the parties wish to set forth the terms and conditions of that
employment;

NOW THEREFORE, in consideration of the mutual covenants and promises contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties agree as
follows:

1. Term of Employment

The Company and the REIT hereby employ the Executive, and the Executive hereby
accepts employment with the Company and the REIT, upon the terms and conditions
set forth in this Agreement. Unless terminated earlier pursuant to Section 5,
the Executive’s employment pursuant to this Agreement shall be for the two
(2) year period commencing on the date hereof (the “Commencement Date”) and
ending on the second anniversary of the Commencement Date (the “Initial Term”).
The Initial Term shall be extended for an additional twelve (12) months on each
anniversary of the Commencement Date unless the Company or the Executive
provides written notice to the contrary at least ninety (90) days before the
applicable anniversary of the Commencement Date. The Initial Term, together with
any such extensions, shall be referred to herein as the “Employment Period.”

2. Title; Duties

The Executive shall be employed as Senior Vice President, Chief Accounting
Officer and Secretary of the REIT. The Executive shall report to the Board of
Trustees of the REIT (the “Board of Trustees”), who shall have the authority to
direct, control and supervise the activities of the Executive. The Executive
shall perform such services consistent with his position as may be assigned to
him from time to time by the Board of Trustees and are consistent with the
bylaws of the REIT and the Agreement of Limited Partnership of the Company as it
may be amended from time to time, including, but not limited to, managing the
affairs of the REIT and the Company.

3. Extent of Services

 

  (a)

General. The Executive agrees not to engage in any business activities during
the Employment Period except those which are for the sole benefit of the Company
or



--------------------------------------------------------------------------------

 

the REIT and their subsidiaries (the Company and the REIT are hereinafter
referred to as the “Company Group”), and to devote his entire business time,
attention, skill and effort to the performance of his duties under this
Agreement. Notwithstanding the foregoing, the Executive may, without impairing
or otherwise adversely affecting the Executive’s performance of his duties to
the Company Group, (i) engage in personal investments and charitable,
professional and civic activities, and (ii) with the prior approval of the Board
of Trustees, serve on the boards of directors of corporations other than the
REIT, provided, however, that no such approval shall be necessary for the
Executive’s continued service on any board of directors on which he was serving
on the date of this Agreement, all of which have been previously disclosed to
the Board of Trustees in writing and provided further, that in no event shall
the Executive be permitted to serve on the board of directors of any other
entity that owns, operates, acquires, sells, develops and/or manages any hotel
or similar asset in the lodging industry. The Executive shall perform his duties
to the best of his ability, shall adhere to the Company Group’s published
policies and procedures, and shall use his best efforts to promote the Company
Group’s interests, reputation, business and welfare.

 

  (b) Corporate Opportunities. The Executive agrees that he will not take
personal advantage of any business opportunities which arise during his
employment with the Company Group and which may be of benefit to the Company
Group. All material facts regarding such opportunities must be promptly reported
by the Executive to the Board of Trustees for consideration by the Company
Group.

4. Compensation and Benefits

 

  (a) Salary. The Company shall pay the Executive a gross base annual salary
(“Base Salary”) of $230,000. The Base Salary shall be payable in arrears in
approximately equal semi-monthly installments (except that the first and last
such semi-monthly installments may be prorated if necessary) on the Company’s
regularly scheduled payroll dates, minus such deductions as may be required by
law or reasonably requested by the Executive. The REIT’s Compensation Committee
(the “Compensation Committee”) shall review his Base Salary annually in
conjunction with its regular review of employee salaries and may increase (but
not decrease) his Base Salary as in effect from time to time as the Compensation
Committee shall deem appropriate.

 

  (b) Annual Bonus. Executive shall be entitled to earn bonuses with respect to
each fiscal year (or partial fiscal year), based upon Executive’s and the
Company Group’s achievement of performance objectives set by the Company, with a
threshold bonus of twenty- five percent (25%) of Executive’s Base Salary for
such fiscal year (or partial fiscal year), a targeted bonus of fifty percent
(50%) of Executive’s Base Salary for such fiscal year (or partial fiscal year),
and a maximum bonus of seventy-five percent (75%) of Executive’s Base Salary for
such fiscal year (or partial fiscal year). Any such bonus earned by the
Executive shall be paid annually by March 15 of the year following the end of
the year for which the bonus was earned.

 

2



--------------------------------------------------------------------------------

  (c) Restricted Share Grants. The Company shall grant to the Executive 25,000
of the REIT’s common shares of beneficial interest subject to certain time
vesting requirements and other conditions set forth in the applicable award
agreement. The number of time-based restricted common shares of beneficial
interest granted to the Executive will be adjusted ratably based on the
aggregate number of the REIT’s common shares of beneficial interest outstanding
following the REIT’s initial public offering, including for this calculation
common shares of beneficial interest sold upon exercise of the underwriters’
overallotment option, plus the total number of shares sold in the concurrent
private placements.

 

  (d) Other Benefits. The Executive shall be entitled to paid time off and
holiday pay in accordance with the Company Group’s policies in effect from time
to time and shall be eligible to participate in such life, health, and
disability insurance, pension, deferred compensation and incentive plans,
options and awards, performance bonuses and other benefits as the Company Group
extends, as a matter of policy, to its executive employees. The Company Group
shall maintain a disability insurance policy or plan covering the Executive
during the Employment Period.

 

  (e) Reimbursement of Business Expenses. The Company shall reimburse the
Executive for all reasonable travel, entertainment and other expenses incurred
or paid by the Executive in connection with, or related to, the performance of
his duties, responsibilities or services under this Agreement, upon presentation
by the Executive of documentation, expense statements, vouchers, and/or such
other supporting information as the Company may reasonably request.

 

  (f) Timing of Reimbursements. Any reimbursement under this Agreement that is
taxable to the Executive shall be made by December 31 of the calendar year
following the calendar year in which the Executive incurred the expense.

5. Termination

 

  (a) Termination by the Company for Cause. The Company may terminate the
Executive’s employment under this Agreement at any time for Cause, upon written
notice by the Company to the Executive. For purposes of this Agreement, “Cause”
for termination shall mean any of the following: (i) the conviction of the
Executive of, or the entry of a plea of guilty or nolo contendere by the
Executive to, any felony; (ii) fraud, misappropriation or embezzlement by the
Executive; (iii) the Executive’s willful failure or gross negligence in the
performance of his assigned duties for the Company Group, which failure or
negligence continues for more than fifteen (15) calendar days following the
Executive’s receipt of written notice of such willful failure or gross
negligence; (iv) the Executive’s breach of any of his fiduciary duties to the
Company Group; (v) any act or omission of the Executive that has a demonstrated
and material adverse impact on the Company Group’s reputation for honesty and
fair dealing; or (vi) the breach by the Executive of any material term of this
Agreement.

 

3



--------------------------------------------------------------------------------

  (b) Termination by the Company Without Cause or by the Executive Without Good
Reason. Either party may terminate this Agreement at any time without Cause (in
the case of the Company) or without Good Reason (in the case of the Executive),
upon giving the other party sixty (60) days’ written notice. At the Company’s
sole discretion, it may substitute sixty (60) days’ Base Salary (or any lesser
portion for any shortened period provided) in lieu of notice. Any Base Salary
paid to the Executive in lieu of notice shall not be offset against any
entitlement the Executive may have to the Severance Payment pursuant to
Section 6(c).

 

  (c) Termination by Executive for Good Reason. The Executive may terminate his
employment under this Agreement at any time for Good Reason, upon written notice
by the Executive to the Company. For purposes of this Agreement, Good Reason for
termination shall mean, without the Executive’s consent, (i) the assignment to
the Executive of substantial duties or responsibilities inconsistent with the
Executive’s position at the Company Group, or any other action by the Company
Group which results in a substantial diminution of the Executive’s duties or
responsibilities other than any such reduction which is remedied by the Company
Group within 30 days of receipt of written notice thereof from the Executive;
(ii) a requirement that the Executive work principally from a location outside
the fifty (50) mile radius from the Company’s address first written above or the
headquarters to be established in Annapolis, Maryland; (iii) a substantial
reduction in the Executive’s aggregate Base Salary and other compensation taken
as a whole, excluding any reductions caused by the failure to achieve
performance targets. Good Reason shall not exist pursuant to any subsection of
this Section 5(c) unless (A) the Executive shall have delivered notice to the
Board within 90 days of the initial occurrence of such event constituting Good
Reason, and (B) the Board fails to remedy the circumstances giving rise to the
Executive’s notice within 30 days of receipt of notice. The Executive must
terminate his employment under this Section 5(c) at a time agreed reasonably
with the Company, but in any event within two years from the initial occurrence
of an event constituting Good Reason.

 

  (d) Executive’s Death or Disability. The Executive’s employment shall
terminate immediately upon his death or, upon written notice as set forth below,
his Disability. As used in this Agreement, “Disability” shall mean such physical
or mental impairment as would render the Executive eligible to receive benefits
under the long-term disability insurance policy or plan then made available by
the Company Group to the Executive. If the Employment Period is terminated by
reason of the Executive’s Disability, either party shall give thirty (30) days’
advance written notice to that effect to the other.

6. Effect of Termination

 

  (a)

General. Regardless of the reason for any termination of this Agreement, the
Executive (or the Executive’s estate if the Employment Period ends on account of
the Executive’s death) shall be entitled to (i) payment of any unpaid portion of
his Base Salary through the effective date of termination; (ii) reimbursement
for any

 

4



--------------------------------------------------------------------------------

 

outstanding reasonable business expense he has incurred in performing his duties
hereunder; (iii) continued insurance benefits to the extent required by law;
(iv) payment of any vested but unpaid rights as required independent of this
Agreement by the terms of any bonus or other incentive pay or equity plan, or
any other employee benefit plan or program of the Company Group; and (v) except
in the case of Termination by the Company for Cause, any bonus or incentive
compensation that was approved but not paid.

 

  (b) Termination by the Company for Cause or by Executive Without Good Reason.
If the Company terminates the Executive’s employment for Cause or the Executive
terminates his employment without Good Reason, the Executive shall have no
rights or claims against the Company Group except to receive the payments and
benefits described in Section 6(a).

 

  (c) Termination by the Company Without Cause. Except as provided in
Section 6(d), if the Company terminates the Executive’s employment without Cause
pursuant to Section 5(b), the Executive shall be entitled to receive, in
addition to the items referenced in Section 6(a), the following:

 

  (i) continued payment of his Base Salary, at the rate in effect on his last
day of employment, for a period of twelve (12) months (the “Severance Payment”).
The Severance Payment shall be paid in approximately equal installments on the
Company’s regularly scheduled payroll dates, subject to all legally required
payroll deductions and withholdings for sums owed by the Executive to the
Company Group;

 

  (ii) continued payment by the Company for the Executive’s life and health
insurance coverage during the twelve (12) month severance period referenced in
Section 6(c)(i) to the same extent that the Company paid for such coverage
immediately prior to the termination of the Executive’s employment and subject
to the eligibility requirements and other terms and conditions of such insurance
coverage, provided that if any such insurance coverage shall become unavailable
during the twelve (12) month severance period, the Company thereafter shall be
obliged only to pay to the Executive an amount which, after reduction for income
and employment taxes, is equal to the employer premiums for such insurance for
the remainder of such severance period;

 

  (iii) vesting as of the last day of his employment in any unvested portion of
any option and any restricted shares previously issued to the Executive by the
Company Group; and

 

  (iv) a bonus equal to the greater of (x) the average of all bonuses paid to
the Executive (taking into account a payment of no bonus or a payment of a bonus
of $0) over the preceding thirty-six (36) months (or the period of the
Executive’s employment if shorter), and (y) the most recent bonus paid to the
Executive. Such bonus shall be paid to the Executive within sixty (60) days
following the end of the fiscal year in which such termination occurs.

 

5



--------------------------------------------------------------------------------

None of the benefits described in this Section 6(c) will be payable unless the
Executive has signed a general release (attached hereto as Exhibit A) within 45
days of date of termination, which has (and not until it has) become
irrevocable, satisfactory to the Company in the reasonable exercise of its
discretion, releasing the Company, its affiliates, including the REIT, and their
officers, trustees and employees, from any and all claims or potential claims
arising from or related to the Executive’s employment or termination of
employment.

 

  (d) Termination Following Change in Control. If, during the Employment Period
and within twelve (12) months following a Change in Control, the Company (or its
successor) terminates the Executive’s employment without Cause pursuant to
Section 5(b) or the Executive terminates his employment for Good Reason pursuant
to Section 5(c), the Executive shall be entitled to receive, in addition to the
items referenced in Section 6(a), the following:

 

  (i) continued payment of his Base Salary, at the rate in effect on his last
day of employment, for a period of twenty-four (24) months (the “Control Change
Severance Payment”). The Control Change Severance Payment shall be paid in
approximately equal installments on the Company’s regularly scheduled payroll
dates, subject to all legally required payroll deductions and withholdings for
sums owed by the Executive to the Company Group;

 

  (ii) continued payment by the Company for the Executive’s life and health
insurance coverage during the twenty-four (24) month severance period referenced
in Section 6(d)(i) to the same extent that the Company paid for such coverage
immediately prior to the termination of the Executive’s employment and subject
to the eligibility requirements and other terms and conditions of such insurance
coverage, provided that if any such insurance coverage shall become unavailable
during the twenty-four (24) month severance period, the Company thereafter shall
be obliged only to pay to the Executive an amount which, after reduction for
income and employment taxes, is equal to the employer premiums for such
insurance for the remainder of such severance period;

 

  (iii) vesting as of the last day of his employment in any unvested portion of
any option and any restricted shares previously issued to the Executive by the
Company Group; and

 

  (iv) a bonus equal to two (2) times the greater of (x) the average of all
bonuses paid to the Executive (taking into account a payment of no bonus or a
payment of a bonus of $0) over the preceding thirty-six (36) months (or the
period of the Executive’s employment if shorter), and (y) the most recent bonus
paid to the Executive. Such bonus shall be paid to the Executive within sixty
(60) days following the end of the fiscal year in which such termination occurs.

 

6



--------------------------------------------------------------------------------

  (v) (A) In the event that any Control Change Severance Payment, insurance
benefits, accelerated vesting, pro-rated bonus or other benefit payable to the
Executive (under this Agreement or otherwise), shall (1) constitute “parachute
payments” within the meaning of Section 280G (as it may be amended or replaced)
of the Internal Revenue Code (the “Code”) (“Parachute Payments”) and (2) be
subject to the excise tax imposed by Section 4999 (as it may be amended or
replaced) of the Code (the “Excise Tax”), then the Company shall pay to the
Executive an additional amount (the “Gross-Up Amount”) such that the net
benefits retained by the Executive after the deduction of the Excise Tax
(including interest and penalties) and any federal, state or local income and
employment taxes (including interest and penalties) upon the Gross-Up Amount
shall be equal to the benefits that would have been delivered hereunder had the
Excise Tax not been applicable and the Gross-Up Amount not been paid. Any such
Gross-Up Amount shall be paid by the end of the taxable year following the
taxable year in which the Excise Tax was paid.

(B) For purposes of determining the Gross-Up Amount: (1) Parachute Payments
provided under arrangements with the Executive other than under any bonus or
other incentive pay or equity plan or program of the Company (collectively, the
“Plan”) and this Agreement, if any, shall be taken into account in determining
the total amount of Parachute Payments received by the Executive so that the
amount of excess Parachute Payments that are attributable to provisions of the
Plan and Agreement is maximized; and (2) the Executive shall be deemed to pay
federal, state and local income taxes at the highest marginal rate of taxation
for the Executive’s taxable year in which the Parachute Payments are includable
in the Executive’s income for purposes of federal, state and local income
taxation.

(C) The determination of whether the Excise Tax is payable, the amount thereof,
and the amount of any Gross-Up Amount shall be made in writing in good faith by
a nationally recognized independent certified public accounting firm selected by
the Company and approved by the Executive, such approval not to be unreasonably
withheld (the “Accounting Firm”). If such determination is not finally accepted
by the Internal Revenue Service (or state or local revenue authorities) on
audit, then appropriate adjustments shall be computed (including Executive’s
return of excess payments) based upon the amount of Excise Tax and any interest
or penalties so determined; provided, however, that the Executive in no event
shall owe the Company any interest on any portion of the Gross-Up Amount that is
returned to the Company. For purposes of making the calculations required by
this Section 6(d)(v), to the extent not otherwise specified herein, reasonable
assumptions and approximations

 

7



--------------------------------------------------------------------------------

may be made with respect to applicable taxes and reasonable, good faith
interpretations of the Code may be relied upon. The Company and the Executive
shall furnish such information and documents as may be reasonably requested in
connection with the performance of the calculations under this Section 6(d)(v).
The Company shall bear all costs incurred in connection with the performance of
the calculations contemplated by this Section 6(d)(v). The Company shall pay the
Gross-Up Amount to the Executive no later than sixty (60) days following receipt
of the Accounting Firm’s determination of the Gross-Up Amount.

 

  (vi) None of the benefits described in this Section 6(d) will be payable
unless the Executive has signed a general release (attached hereto as Exhibit A)
within 45 days of date of termination, which has (and not until it has) become
irrevocable, satisfactory to the Company in the reasonable exercise of its
discretion, releasing the Company, its affiliates, including the REIT, and their
officers, trustees and employees, from any and all claims or potential claims
arising from or related to the Executive’s employment or termination of
employment.

 

  (vii) For purposes of this Agreement, a “Change in Control” shall mean any of
the following events:

(A) the dissolution or liquidation of the Company or a merger, consolidation, or
reorganization of the Company with one or more other entities in which the
Company is not the surviving entity;

(B) a sale of substantially all of the assets of the Company to another person
or entity; or

(C) any transaction (including without limitation a merger or reorganization in
which the Company is the surviving entity) which results in any person or entity
(other than persons who are shareholders or affiliates of the Company or
affiliates of such shareholders immediately prior to the transaction) owning 50%
or more of the combined voting power of all classes of shares of beneficial
interest of the Company.

 

  (e) Termination In the Event of Death or Disability.

 

  (i) If the Executive’s employment terminates because of his death, any
unvested portion of any option and any restricted shares previously issued to
the Executive by the Company Group shall become fully vested as of the date of
his death. In addition, the Executive’s estate shall be entitled to receive a
pro-rata share of any performance bonus to which he otherwise would have been
entitled for the fiscal year in which his death occurs.

 

  (ii)

In the event the Executive’s employment terminates due to his Disability, he
shall be entitled to receive his Base Salary until such date as he shall
commence receiving disability benefits pursuant to any long-term

 

8



--------------------------------------------------------------------------------

 

disability insurance policy or plan provided to him by the Company Group. In
addition, as of the effective date of the termination notice specified in
Section 5(d), the Executive shall vest in any unvested portion of any option and
any restricted shares previously granted to him by the Company Group. The
Executive also shall be entitled to receive a pro-rata share of any performance
bonus to which he otherwise would have been entitled for the fiscal year in
which his employment terminates due to his Disability.

7. Confidentiality

 

  (a) Definition of Proprietary Information. The Executive acknowledges that he
may be furnished or may otherwise receive or have access to confidential
information which relates to the Company Group’s past, present or future
business activities, strategies, services or products, research and development;
financial analysis and data; improvements, inventions, processes, techniques,
designs or other technical data; profit margins and other financial information;
fee arrangements; terms and contents of leases, asset management agreements and
other contracts; tenant and vendor lists or other compilations for marketing or
development; confidential personnel and payroll information; or other
information regarding administrative, management, financial, marketing, leasing
or sales activities of the Company Group, or of a third party which provided
proprietary information to the Company Group on a confidential basis. All such
information, including any materials or documents containing such information,
shall be considered by the Company Group and the Executive as proprietary and
confidential (the “Proprietary Information”).

 

  (b) Exclusions. Notwithstanding the foregoing, Proprietary Information shall
not include information in the public domain not as a result of a breach of any
duty by the Executive or any other person.

 

  (c) Obligations. Both during and after the Employment Period, the Executive
agrees to preserve and protect the confidentiality of the Proprietary
Information and all physical forms thereof, whether disclosed to him before this
Agreement is signed or afterward. In addition, the Executive shall not
(i) disclose or disseminate the Proprietary Information to any third party,
including employees of the Company Group (or their affiliates) without a
legitimate business need to know during the Employment Period; (ii) remove the
Proprietary Information from the Company Group’s premises without a valid
business purpose; or (iii) use the Proprietary Information for his own benefit
or for the benefit of any third party.

 

  (d) Return of Proprietary Information. The Executive acknowledges and agrees
that all the Proprietary Information used or generated during the course of
working for the Company Group is the property of the Company Group. The
Executive agrees to deliver to the Company Group all documents and other
tangibles (including diskettes and other storage media) containing the
Proprietary Information at any time upon request by the Board of Trustees during
his employment and immediately upon termination of his employment.

 

9



--------------------------------------------------------------------------------

8. Noncompetition

 

  (a) Restriction on Competition. For the period of the Executive’s employment
with the Company Group and for twelve (12) months following the expiration or
termination of the Executive’s employment by the Company Group (the “Restricted
Period”), the Executive agrees not to engage, directly or indirectly, as an
owner, director, trustee, manager, member, employee, consultant, partner,
principal, agent, representative, stockholder, or in any other individual,
corporate or representative capacity, in any of the following: (i) any public or
private lodging company, or (ii) any other business that the Company Group
conducts as of the date of the Executive’s termination of employment.
Notwithstanding the foregoing, the Executive shall not be deemed to have
violated this Section 8(a) solely by reason of his passive ownership of 1% or
less of the outstanding stock of any publicly traded corporation or other
entity.

 

  (b) Non-Solicitation of Clients. During the Restricted Period, the Executive
agrees not to solicit, directly or indirectly, on his own behalf or on behalf of
any other person(s), any client of the Company Group to whom the Company Group
had provided services at any time during the Executive’s employment with the
Company Group in any line of business that the Company Group conducts as of the
date of the Executive’s termination of employment or that the Company Group is
actively soliciting, for the purpose of marketing or providing any service
competitive with any service then offered by the Company Group.

 

  (c) Non-Solicitation of Employees. During the Restricted Period, the Executive
agrees that he will not, directly or indirectly, hire or attempt to hire or
cause any business, other than an affiliate of the Company Group, to hire any
person who is then or was at any time during the preceding six (6) months an
employee of the Company Group and who is at the time of such hire or attempted
hire, or was at the date of such employee’s separation from the Company Group a
vice president, senior vice president or executive vice president or other
senior executive employee of the Company Group.

 

  (d) Acknowledgement. The Executive acknowledges that he will acquire much
Proprietary Information concerning the past, present and future business of the
Company Group as the result of his employment, as well as access to the
relationships between the Company and the REIT and their clients and employees.
The Executive further acknowledges that the business of the Company Group is
very competitive and that competition by him in that business during his
employment, or after his employment terminates, would severely injure the
Company Group. The Executive understands and agrees that the restrictions
contained in this Section 8 are reasonable and are required for the Company
Group’s legitimate protection, and do not unduly limit his ability to earn a
livelihood.

 

10



--------------------------------------------------------------------------------

  (e) Rights and Remedies upon Breach. The Executive acknowledges and agrees
that any breach by him of any of the provisions of Sections 7 and 8 (the
“Restrictive Covenants”) would result in irreparable injury and damage for which
money damages would not provide an adequate remedy. Therefore, if the Executive
breaches, or threatens to commit a breach of, any of the provisions of the
Restrictive Covenants, the Company and its affiliates, including the REIT, shall
have the following rights and remedies, each of which rights and remedies shall
be independent of the other and severally enforceable, and all of which rights
and remedies shall be in addition to, and not in lieu of, any other rights and
remedies available to the Company and its affiliates, including the REIT, under
law or in equity (including, without limitation, the recovery of damages):

 

  (i) The right and remedy to have the Restrictive Covenants specifically
enforced (without posting bond and without the need to prove damages) by any
court of competent jurisdiction, including, without limitation, the right to an
entry against the Executive of restraining orders and injunctions (preliminary,
mandatory, temporary and permanent) against violations, threatened or actual,
and whether or not then continuing, of such covenants; and

 

  (ii) The right and remedy to require the Executive to account for and pay over
to the Company and its affiliates all compensation, profits, monies, accruals,
increments or other benefits (collectively, “Benefits”) derived or received by
him as the result of any transactions constituting a breach of the Restrictive
Covenants, and the Executive shall account for and pay over such Benefits to the
Company and, if applicable, its affected affiliates.

 

  (f) Without limiting Section 12(i), if any court or other decision-maker of
competent jurisdiction determines that any of the Restrictive Covenants, or any
part thereof, is unenforceable because of the duration or geographical scope of
such provision, then, after such determination has become final and
unappealable, the duration or scope of such provision, as the case may be, shall
be reduced so that such provision becomes enforceable and, in its reduced form,
such provision shall then be enforceable and shall be enforced.

9. Executive Representation

The Executive represents and warrants to the Company Group that he is not now
under any obligation of a contractual or other nature to any person, business or
other entity which is inconsistent or in conflict with this Agreement or which
would prevent him from performing his obligations under this Agreement.

10. Arbitration

 

  (a)

Except as provided in Section 10(b), any disputes between the Company Group and
the Executive in any way concerning the Executive’s employment, the termination
of his employment, this Agreement or its enforcement shall be

 

11



--------------------------------------------------------------------------------

 

submitted at the initiative of either party to mandatory arbitration in Maryland
before a single arbitrator pursuant to the Commercial Arbitration Rules of the
American Arbitration Association, or its successor, then in effect. The decision
of the arbitrator shall be rendered in writing, shall be final, and may be
entered as a judgment in any court in the State of Maryland. The parties
irrevocably consent to the jurisdiction of the federal and state courts located
in Maryland for this purpose. Each party shall be responsible for its or his own
costs incurred in such arbitration and in enforcing any arbitration award,
including attorneys’ fees and expenses.

 

  (b) Notwithstanding the foregoing, the Company or the REIT, in its sole
discretion, may bring an action in any court of competent jurisdiction to seek
injunctive relief and such other relief as the Company or the REIT shall elect
to enforce the Restrictive Covenants. If the courts of any one or more of such
jurisdictions hold the Restrictive Covenants wholly unenforceable by reason of
breadth of scope or otherwise it is the intention of the Company Group and the
Executive that such determination not bar or in any way affect the Company
Group’s right, or the right of any of its affiliates, to the relief provided in
Section 8(e) above in the courts of any other jurisdiction within the
geographical scope of such Restrictive Covenants, as to breaches of such
Restrictive Covenants in such other respective jurisdictions, such Restrictive
Covenants as they relate to each jurisdiction being, for this purpose,
severable, diverse and independent covenants, subject, where appropriate, to the
doctrine of res judicata. The parties hereby agree to waive any right to a trial
by jury for any and all disputes hereunder (whether or not relating to the
Restrictive Covenants).

11. Required Delay For Certain Deferred Compensation and Section 409A.

In the event that any compensation with respect to the Executive’s termination
is “deferred compensation” within the meaning of Section 409A of the Code
(“Section 409A”), the common shares of beneficial interest of the Company or any
affiliate is publicly traded on an established securities market or otherwise,
and the Executive is determined to be a “specified employee,” as defined in
Section 409A(a)(2)(B)(i) of the Code, payment of such compensation shall be
delayed as required by Section 409A. Such delay shall last six (6) months from
the date of the Executive’s “separation from service” (within the meaning of
Treas. Reg. Section 1.409A-1(h)) with the Company, except in the event of the
Executive’s death. On the first day of the seventh month following the date of
separation from service with the Company, or, if earlier, the Executive’s death,
the Company will make a catch-up payment to the Executive equal to the total
amount of such payments that would have been made during the six (6)-month
period but for this Section 11. Such catch-up payment shall bear simple interest
at the prime rate of interest as published by The Wall Street Journal’s bank
survey as of the first day of the six (6)-month period, which such interest
shall be paid with the catch-up payment. Wherever payments under this Agreement
are to be made in installments, each such installment shall be deemed to be a
separate payment for purposes of Section 409A. Whenever a payment under this
Agreement specifies a payment period with reference to a number of days, the
actual date of payment within the specified period shall be within the sole
discretion of the Company.

 

12



--------------------------------------------------------------------------------

12. Miscellaneous

 

  (a) Notices. All notices required or permitted under this Agreement shall be
in writing and shall be deemed effective (i) upon personal delivery, (ii) upon
deposit with the United States Postal Service, by registered or certified mail,
postage prepaid, or (iii) in the case of facsimile transmission or delivery by
nationally recognized overnight delivery service, when received, addressed as
follows:

 

  (i) If to the Company or the REIT, to:

Chesapeake Lodging Trust

710 Route 46 East

Suite 206

Fairfield, NJ 07004

Attention: Chief Financial Officer

Fax No. (201) 599-0527

 

  (ii) If to the Executive, to:

Graham J. Wootten

Address on file with the REIT

or to such other address or addresses as either party shall designate to the
other in writing from time to time by like notice.

 

  (b) Pronouns. Whenever the context may require, any pronouns used in this
Agreement shall include the corresponding masculine, feminine or neuter forms,
and the singular forms of nouns and pronouns shall include the plural, and vice
versa.

 

  (c) Entire Agreement. This Agreement constitutes the entire agreement between
the parties and supersedes all prior agreements and understandings, whether
written or oral, relating to the subject matter of this Agreement.

 

  (d) Amendment. This Agreement may be amended or modified only by a written
instrument executed by both the Company and the Executive, which amendment or
modification is consented to by the REIT.

 

  (e) Governing Law. This Agreement shall be construed, interpreted and enforced
in accordance with the laws of the State of Maryland, without regard to its
conflicts of laws principles.

 

  (f) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of both parties and their respective successors and assigns,
including any entity with which or into which the Company or the REIT may be
merged or which may succeed to its assets or business or any entity to which the
Company or the REIT may assign its rights and obligations under this Agreement;
provided, however, that the obligations of the Executive are personal and shall
not be assigned or delegated by him.

 

13



--------------------------------------------------------------------------------

  (g) Waiver. No delays or omission by the Company, the REIT or the Executive in
exercising any right under this Agreement shall operate as a waiver of that or
any other right. A waiver or consent by the Company shall not be effective
unless consented to by the REIT. A waiver or consent given by the Company or the
Executive on any one occasion shall be effective only in that instance and shall
not be construed as a bar or waiver of any right on any other occasion.

 

  (h) Captions. The captions appearing in this Agreement are for convenience of
reference only and in no way define, limit or affect the scope or substance of
any section of this Agreement.

 

  (i) Severability. In case any provision of this Agreement shall be held by a
court or arbitrator with jurisdiction over the parties to this Agreement to be
invalid, illegal or otherwise unenforceable, such provision shall be restated to
reflect as nearly as possible the original intentions of the parties in
accordance with applicable law, and the validity, legality and enforceability of
the remaining provisions shall in no way be affected or impaired thereby.

 

  (j) Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

CHESAPEAKE LODGING TRUST By:  

/s/ Douglas W. Vicari

Name:   Douglas W. Vicari Title:   Executive Vice President, Chief Financial
Officer and Treasurer CHESAPEAKE LODGING, L.P. By:   Chesapeake Lodging Trust,
its general partner By:  

/s/ Douglas W. Vicari

Name:   Douglas W. Vicari Title:   Executive Vice President, Chief Financial
Officer and Treasurer GRAHAM J. WOOTTEN  

/s/ Graham J. Wootten



--------------------------------------------------------------------------------

Exhibit A

WAIVER AND RELEASE AGREEMENT

THIS WAIVER AND RELEASE AGREEMENT (this “Release”) is entered into as of
[            ] (the “Effective Date”), by Graham J. Wootten (“Executive”) in
consideration of severance pay (the “Severance Payment”) provided to Executive
by Chesapeake Lodging Trust, a Maryland real estate investment trust (the
“Company”), pursuant to the Employment Agreement by and between the Company,
Chesapeake Lodging, L.P. and Executive (the “Employment Agreement”).

1. Waiver and Release. Subject to the last sentence of the first paragraph of
this Section 1, Executive, on his own behalf and on behalf of his heirs,
executors, administrators, attorneys and assigns, hereby unconditionally and
irrevocably releases, waives and forever discharges the Company and each of its
affiliates, parents, successors, predecessors, and the subsidiaries, directors,
trustees, owners, members, shareholders, officers, agents, and employees of the
Company and its affiliates, parents, successors, predecessors, and subsidiaries
(collectively, all of the foregoing are referred to as the “Employer”), from any
and all causes of action, claims and damages, including attorneys’ fees, whether
known or unknown, foreseen or unforeseen, presently asserted or otherwise
arising through the date of his signing of this Release, concerning his
employment or separation from employment. Subject to the last sentence of the
first paragraph of this Section 1, this Release includes, but is not limited to,
any payments, benefits or damages arising under any federal law (including, but
not limited to, Title VII of the Civil Rights Act of 1964, the Age
Discrimination in Employment Act, the Employee Retirement Income Security Act of
1974, the Americans with Disabilities Act, Executive Order 11246, the Family and
Medical Leave Act, and the Worker Adjustment and Retraining Notification Act,
each as amended); any claim arising under any state or local laws, ordinances or
regulations (including, but not limited to, any state or local laws, ordinances
or regulations requiring that advance notice be given of certain workforce
reductions); and any claim arising under any common law principle or public
policy, including, but not limited to, all suits in tort or contract, such as
wrongful termination, defamation, emotional distress, invasion of privacy or
loss of consortium. Notwithstanding any other provision of this Release to the
contrary, this Release does not encompass, and Executive does not release, waive
or discharge, the obligations of the Company (a) to make the payments and
provide the other benefits contemplated by the Employment Agreement, or
(b) under any restricted shares agreement, option agreement or other agreement
pertaining to Executive’s equity ownership, or (c) under any indemnification or
similar agreement with Executive.

Executive understands that by signing this Release, he is not waiving any claims
or administrative charges which cannot be waived by law. He is waiving, however,
any right to monetary recovery or individual relief should any federal, state or
local agency (including the Equal Employment Opportunity Commission) pursue any
claim on his behalf arising out of or related to his employment with and/or
separation from employment with the Company.



--------------------------------------------------------------------------------

Executive further agrees without any reservation whatsoever, never to sue the
Employer or become a party to a lawsuit on the basis of any and all claims of
any type lawfully and validly released in this Release.

2. Acknowledgments. Executive is signing this Release knowingly and voluntarily.
He acknowledges that:

 

  (a) He is hereby advised in writing to consult an attorney before signing this
Release;

 

  (b) He has relied solely on his own judgment and/or that of his attorney
regarding the consideration for and the terms of this Release and is signing
this Release knowingly and voluntarily of his own free will;

 

  (c) He is not entitled to the Severance Payment unless he agrees to and honors
the terms of this Release;

 

  (d) He has been given at least twenty-one (21) calendar days to consider this
Release, or he or she expressly waives his right to have at least twenty-one
(21) days to consider this Release;

 

  (e) He may revoke this Release within seven (7) calendar days after signing it
by submitting a written notice of revocation to the Employer. He further
understands that this Release is not effective or enforceable until after the
seven (7) day period of revocation has expired without revocation, and that if
he or she revokes this Release within the seven (7) day revocation period, he
will not receive the Severance Payment;

 

  (f) He has read and understands the Release and further understands that,
subject to the limitations contained herein, it includes a general release of
any and all known and unknown, foreseen or unforeseen claims presently asserted
or otherwise arising through the date of his signing of this Release that he may
have against the Employer; and

 

  (g) No statements made or conduct by the Employer has in any way coerced or
unduly influenced him or her to execute this Release.

3. No Admission of Liability. This Release does not constitute an admission of
liability or wrongdoing on the part of the Employer, the Employer does not admit
there has been any wrongdoing whatsoever against the Executive, and the Employer
expressly denies that any wrongdoing has occurred.

4. Entire Agreement. There are no other agreements of any nature between the
Employer and Executive with respect to the matters discussed in this Release,
except as expressly stated herein, and in signing this Release, Executive is not
relying on any agreements or representations, except those expressly contained
in this Release.



--------------------------------------------------------------------------------

5. Execution. It is not necessary that the Employer sign this Release following
Executive’s full and complete execution of it for it to become fully effective
and enforceable.

6. Severability. If any provision of this Release is found, held or deemed by a
court of competent jurisdiction to be void, unlawful or unenforceable under any
applicable statute or controlling law, the remainder of this Release shall
continue in full force and effect.

7. Governing Law. This Release shall be governed by the laws of the State of
Maryland, excluding the choice of law rules thereof.

8. Headings. Section and subsection headings contained in this Release are
inserted for the convenience of reference only. Section and subsection headings
shall not be deemed to be a part of this Release for any purpose, and they shall
not in any way define or affect the meaning, construction or scope of any of the
provisions hereof.

IN WITNESS WHEREOF, the undersigned has duly executed this Agreement as of the
day and year first herein above written.

 

EXECUTIVE:

 

Graham J. Wootten